Citation Nr: 1548963	
Decision Date: 11/19/15    Archive Date: 11/25/15

DOCKET NO.  09-37 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an extraschedular rating in excess of 20 percent for service-connected diabetes mellitus, type II (hereinafter diabetes), with erectile dysfunction.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Boyd, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1969 to October 1972.

These matters come before the Board of Veterans' Appeals (Board) from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Original jurisdiction over the claims currently resides with the RO in Montgomery, Alabama.

In July 2014, the Board denied entitlement to a disability rating in excess of 20 percent for diabetes and remanded the issue of entitlement to a TDIU. In July 2015, representatives for the Veteran and VA filed a Joint Motion for Partial Remand (JMR) with the United States Court of Appeals for Veterans Claims (Court) to the extent that the Board declined to refer the Veteran's claim for consideration of entitlement to an extraschedular disability rating in excess of 20 percent for diabetes.  The JMR did not voice disagreement with the denial of an increased rating on a scheduler basis; therefore, that determination by the Board is final and will not be reconsidered here.

Following the July 2014 remand for further development regarding entitlement to a TDIU, the RO substantially complied with the remand directives, to include obtaining additional treatment records and a VA medical opinion.  The RO denied the claim in a February 2015 supplemental statement of the case.  As the development sought in the Board's remand has been substantially completed, the Board has jurisdiction over the claim and remand pursuant to the holding in Stegall v. West, 11 Vet. App. 268 (1998) is unnecessary; however, further development of the claim is required prior to final adjudication.

The issue of service connection for obstructive sleep apnea secondary to
service-connected diabetes has been raised by the record.  Additionally, the Veteran is seeking revision based on clear and unmistakable.
error (CUE) of a July 2010 rating decision, which denied service connection for depression secondary to service-connected diabetes.  Neither issue has been adjudicated by the Agency of Original Jurisdiction AOJ). Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Reasons for Remand: To refer the claims for extraschedular consideration.

I.  Extraschedular rating for diabetes

In the July 2015 JMR, representatives for the Veteran and VA sought to vacate the June 2014 Board decision to the extent that it did not consider extraschedular consideration in light of the holding of Johnson  v. McDonald, 762 F.3d 1362 (Fed.Cir. 2014).  On July 30, 2015, the Court entered an order granting the JMR and remanded the matter to the Board for action consistent with the JMR.

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a multi-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

Notably, the Johnson case was decided one month following the promulgation of the Board's decision in July 2014.  In Johnson, the United States Court of Appeals for the Federal Circuit (Federal Circuit) rejected VA's interpretation that 38 C.F.R. § 3.321(b)(1) only contemplates that referral for extraschedular consideration be made on an individual basis for each service-connected disability to determine if the disability picture rendered the scheduler evaluation inadequate.  The Federal Circuit determined in Johnson that the plain language of 38 C.F.R. § 3.321(b)(1)  "indicates that referral for extraschedular evaluation may be based on the collective impact of the veteran's disabilities," and a claimant may be entitled to "referral for extraschedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations." Johnson, 762 F.3d 1362, 1363, 1365.

Here, the JMR instructs the Board to discuss the applicability of Johnson and analyze whether the Appellant's claim should be referred.  In the JMR, the parties pointed out that the Veteran is service connected for multiple conditions associated with his diabetes; namely, peripheral neuropathy of the bilateral upper and lower extremities, and bullous diabeticorum with frequent ulceration and scarring.

In his Appellant's Brief  before the Court, the Veteran's representative contends that the record contains "evidence of symptoms and effects of symptoms which go far beyond what the Board acknowledged in its analysis and beyond what the rating schedule recognizes as a disability picture commensurate with a 20 percent rating."  See Appellant's Brief, page 9.  As examples, he points to a February 2008 statement in which the Veteran indicated he was currently taking five insulin shots and that by March 2008, he was taking eight shots.  The representative argued that the rating schedule only "compensates based on the presence or absence of insulin, not the amount of insulin he must take."  In addition, he refers to other 2008 records showing that the Veteran's diabetes and morbid obesity was not well controlled even with a restricted diet and insulin which was not compensated for by the rating schedule.  

A VA treatment record in January 2008 indicated the Veteran's diabetes was uncontrolled, but improving with a recent increase in insulin and the addition of symlin.  The doctor recommended he increase his exercise and watch his diet.  It was indicated the Veteran was "fairly sedentary," but had been trying to walk twice a day.  An August 2008 VA treatment record indicated the Veteran was unable to walk much due to pain in his legs.  A private treatment record dated in November 2008 indicated his diabetes was uncontrolled "in fact of morbid obesity and profound insulin resistance."  The Veteran was continued on basal insulin and Byetta which was increased.  

The Veteran sought private treatment in January 2010 for diabetes that was not controlled, morbid obesity, massive fluid retention in the lower extremities and status dermatitis of the lower extremities with draining lesions.   

The record does demonstrate interference with employment due to the Veteran's diabetes and its effect on his weight and extremities.  As explained by the Board in the July 2014 decision, the Veteran took early retirement from his job due to being unable to regulate his eating and insulin injections.  In addition, an August 2008 VA counseling record shows the Veteran's service-connected diabetes materially contributed to an impairment of employability, and that he had a serious employment handicap. It was noted he was entitled to vocational rehabilitation; however, the evidence of record indicated that, at that time, it was not "reasonably feasible" for the Veteran "to achieve a vocational goal."  The report stated the Veteran's blood sugar was uncontrolled and his diabetes was causing erectile dysfuction, mood swings, difficulty with concentration, fatigue, severe weight gain to 422 pounds, difficulty sleeping and memory problems.  An August 2008 letter from Dr. H.B. indicated the Veteran was unable to stand or sit for long periods, climb ladders, or walk long distance due to his vascular disease, diabetic neuropathy, and obesity.  A June 2009 VA memorandum showed impairment to employability, to include that the Veteran had to be close to the refrigerator and had sores on his shin/lower leg which are aggravated by standing and prolonged sitting. A March 2010 statement from Dr. H.B. indicated the Veteran was advised to stay off ladders and be extremely careful when walking any distance because of his peripheral neuropathy.

More recent records suggest that the Veteran's diabetes is better controlled than it used to be and, although he is still morbidly obese, his peripheral neuropathy was defined as mild on examination in May 2014.  However, throughout the appeal period there is indication that the Veteran's diabetes and its associated complications have caused a significant impact on the Veteran's quality of life and affected his employability.  In addition, there is evidence that his disabilities, to include both diabetes and peripheral neuropathy, are impacting his ability to sit, stand or walk for long periods.

In Veteran's benefit cases, any doubt must be resolved in favor of the Veteran.  As such, the Board will remand for the RO to refer the claim for an increased evaluation for his service-connected diabetes for consideration of an exrtraschedular rating attributable to the combined effect of his multiple service-connected conditions pursuant to the holding in Johnson v. McDonald, 762 F. 3d. 1362 (Fed. Cir. 2014).

II.  TDIU

In regard to entitlement to TDIU, total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

In this case, the Veteran is service-connected for diabetes with right eye diabetic retinopathy and erectile dysfunction rated as 20 percent disabling, bullous diabeticorum with frequent ulceration and scarring rated as 10 percent disabling, left lower extremity peripheral neuropathy rated as 10 percent disabling, right lower extremity peripheral neuropathy rated as 10 percent disabling, left upper extremity peripheral neuropathy rated as 10 percent disabling and right upper extremity peripheral neuropathy rated as 10 percent disabling.  His combined service connected disabilities are considered 50 percent disabling.

If the required percentage requirements are not met, as here, but the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, the Director of the VA Compensation and Pension Service should consider whether a TDIU may be awarded on an extra-schedular basis.  38 C.F.R. § 4.16(b).  The Board cannot award a TDIU on this basis in the first instance.

Here, given evidence of interference with employment caused by service-connected disaiblities and because the rating for diabetes is being remanded, the Board will also remand the issue of entitlement to TDIU for extraschedular consideration, along with the diabetes claim.

Accordingly, the case is REMANDED for the following action:

1.  Ensure all VA treatment records up to the present are associated with the claims file.

2. The RO must refer the Veteran's claims file to the Director, Compensation and Pension Service, for extraschedular consideration, to include the collective impact of all the Veteran's service-connected disabilities to determine whether an extraschedular rating is warranted under 38 C.F.R. § 3.321(b)  in light of the Federal Circuit's decision in Johnson v. McDonald, 762 F. 3d 1362 (Fed. Cir. 2014).

3.  If after consideration of an extraschedular rating, the percentage requirements for entitlement to a TDIU remain unmet pursuant to the Rating Schedule, the RO should refer the claim to the Director of the Compensation and Pension Service for consideration as to whether a TDIU may be awarded on an extraschedular basis throughout the appeal period.  38 C.F.R. § 4.16(b).  

If after consideration of an extraschedular rating, the percentage requirements for entitlement to a TDIU are met pursuant to the Rating Schedule, the RO should readjudicate the claim.

4.  If the benefits sought on appeal are not granted to the fullest extent, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto. The case should then be returned to the Board for further appellate consideration, if in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




